Citation Nr: 0524545	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  99-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left posterior scapular injury with chronic intermittent 
myofascial pain syndrome (claimed as back pain).



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
1985.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was originally before the Board in March 2001, at 
which time the case was remanded to the regional office (RO) 
for the completion of additional development.  The case was 
subsequently returned to the Board, and in an April 2002 
decision, the Board denied the claim on appeal.

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an Order dated in July 2003, the Court vacated the 
April 2002 decision and remanded this claim to the Board for 
readjudication.  In December 2003, the Board determined that 
additional procedural development was required in this case, 
and the matter was remanded for the accomplishment of that 
development.

The Board finds that the action requested in its December 
2003 remand has been accomplished to the extent possible, and 
that this case is now ready for further appellate review.


FINDINGS OF FACT

1.  The veteran has chronic myofascial scapular pain with 
mild paraspinal spasms in the rhomboidal region, limited 
lateral bending on the left, and minimal forward flexion due 
to marked pain subjectively.  He is limited to performing 
only light duty work activities, and has slight impairment to 
Muscle Group II, which includes the rhomboid.

2.  In April 2005, the veteran did not report for Department 
of Veterans Affairs (VA) examination scheduled in connection 
with his claim for increased rating, and his claim is 
therefore subject to denial on this basis alone.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for left posterior scapular injury with chronic 
intermittent myofascial pain syndrome (claimed as back pain) 
have not been met, and the failure to report for VA 
examinations scheduled in connection with the claim subjects 
it to denial on this basis alone.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1-4.16, 4.20, 4.27, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5299-5203, 38 C.F.R. 
§ 4.73, Diagnostic Code 5399-5302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that the claim has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the veteran has been advised on numerous occasions of 
the need to submit evidence that his service-connected 
disability was worse than currently rated, and that it was 
necessary for him to attend properly noticed VA examinations 
scheduled in connection with his claim for increased rating.  

First, in the January 1998 rating decision that originally 
granted service connection for left posterior scapular injury 
with chronic myofascial pain syndrome and the November 1998 
statement of the case which followed, the veteran was advised 
that his disability was being rated as 10 percent disabling 
pursuant to criteria found for a closely related disease or 
injury contained in former 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (in effect prior to August 2003) for characteristic 
painful or limited motion caused by lumbosacral strain, not 
because he was being service connected for lumbosacral strain 
or a spine disorder.

In addition, a May 2000 letter from the regional office (RO) 
notified the veteran that an examination was considered 
necessary for proper consideration of the veteran's claim 
prior to consideration by the Board.

Moreover, an August 2001 letter from the RO to the veteran 
advised the veteran that while he had refused to participate 
in a properly scheduled VA examination on the basis that his 
own private examination evidence was adequate for rating 
purposes, it was still necessary that he submit to an 
evaluation, following which the RO would further comply with 
the Board's remand order requesting that the RO consider 
whether the veteran was entitled to separate ratings for the 
shoulder and back.

A November 2001 supplemental statement of the case continued 
the detail of the claim based on the evidence of record.  The 
RO also set forth the entire regulation relating to the 
result of a veteran's failure to report for a VA examination 
scheduled in connection with a claim for increased rating.

Thereafter, pursuant to the Board's remand in December 2003, 
the veteran was provided with letters from the RO in January 
2004 and February 2005 that outlined the evidence that was 
needed to substantiate the veteran's claim, and the 
respective obligations of the veteran and the VA in obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Finally, the May 2005 supplemental statement of the case 
notified the veteran that in response to the VCAA notice 
letters of January 2004 and February 2005, he had complained 
of worsening symptoms in the back, but had failed to indicate 
any additional information in support of the claim, and also 
failed to report for another examination scheduled in 
connection with his claim in April 2005.  The RO also further 
advised that as the veteran's claim was one for an increased 
in evaluation, the RO was required to deny the claim.  

Although the January 2004 and February 2005 VCAA notice 
letters came after the rating decision that originally 
assigned the 10 percent rating for the veteran's disability, 
and did not specifically request that the appellant provide 
any evidence in the appellant's possession that pertained to 
the claim as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding records or documents that have not been obtained 
or that are not adequately addressed in documents and records 
in the claims file.  The veteran has also not indicated any 
intention to provide any additional medical evidence in 
support of his claim.  

Therefore, based on all of the foregoing, the Board finds 
that remand of this matter for further notice and/or 
development under the VCAA is not necessary.

The history of this disability shows that the veteran injured 
his left shoulder and rhomboidal area of the upper back on 
the left side during service.  In December 1993, his treating 
physician reported that the veteran had pain in the rhomboid 
area of the left shoulder with palpable muscle spasm and 
tenderness in that area.  Emergency treatment records dated 
in September 1997 show complaints of left upper back pain.

The veteran underwent initial evaluation with his current 
treating physician in September 1997.  The report of that 
evaluation shows that the veteran had tender points on the 
inter aspect of the rhomboid muscle right next to the 
scapular region in the posterior aspect of the left shoulder.  
He had motor strength in the upper extremities of 5/5 and 
symmetrical.  X-rays were interpreted to reveal no obvious 
bony pathology and the physician diagnosed chronic left 
posterior scapular area pain secondary to contusion.  The 
veteran was advised to take over the counter medication for 
his pain and to perform exercises at home as physical therapy 
for his chronic pain problem.

In November 1997, a VA examiner reviewed the veteran's 
medical records, as the veteran did not desire to undergo VA 
examination.  It was determined at that time that the veteran 
had a chronic myofascial pain syndrome involving the left 
scapular stabilizing muscles.  The examiner also noted that 
the veteran's symptoms appeared to be of an intermittent 
nature.

In June 2000, the veteran's treating physician submitted a 
report of examination showing that the veteran had mild 
paraspinal spasms in the rhomboidal region, good lateral 
bending on the right but an inability to lateral bend on the 
left, and minimal forward flexion due to marked pain 
subjectively.  He determined that the veteran had chronic 
myofascial scapular pain and opined that he should limit his 
work activities to light duty.  The physician specifically 
stated that the veteran should not lift more than twenty 
pounds, stand for extended periods of time, or perform 
lateral bending on the left or much forward bending.  In May 
2001, the veteran's treating physician stated that the 
veteran had not experienced any change in his left shoulder 
and upper back disability since the June 2000 evaluation and 
that the same work profile was appropriate.

VA treatment records dated in May 2001, reveal that the 
veteran complained of continued and worsening upper back 
pain.  Upon examination, he was found to have tenderness to 
palpation in the upper thoracic region on the left side.  X- 
rays of the thoracic spine were normal.  The assessment at 
that time was that the veteran had chronic thoracic back pain 
with recent worsening of symptoms.

Throughout the course of this appeal, the veteran has 
continually asserted his right to forego VA examination.  He 
has stated his preference for being evaluated by his private 
treating physician.  The veteran contends that the medical 
evidence submitted by him adequately reflects the nature and 
severity of his left shoulder and upper back disability 
notwithstanding the fact that the reports from his private 
treating physician do not contain comments regarding the 
specific questions posed by the Board in its March 2001 
remand.  As was noted previously, the RO informed the veteran 
by letter dated in August 2001 that it had a responsibility 
to perform all development requested in a Board remand, 
including the scheduling of a VA examination.  
Notwithstanding that notice and the March 2001 Board remand 
setting forth the need for a medical opinion regarding 
limitation during periods of symptom exacerbation, the 
veteran has continued his assertions that he prefers 
evaluation by his treating physician as opposed to VA 
physicians and that the medical evidence of record is 
adequate upon which to base a disability evaluation.

The Board notes that the veteran has requested that 
Diagnostic Code 5295 be used in evaluating his left shoulder 
and upper back disability.  This Diagnostic Code was 
originally used by analogy as the veteran's primary complaint 
was of back pain.  Following receipt of evidence from the 
veteran's treating physician which included a diagnosis of 
chronic myofascial scapular pain, however, the RO began 
evaluating the veteran's disability under Diagnostic Code 
5203 for an impairment of the clavicle or scapula.  The 
veteran asserts that evaluation under Diagnostic Code 5295 is 
appropriate as it more closely approximates the disability 
experienced by him.


II.  Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's left posterior scapular injury with chronic 
intermittent myofascial pain syndrome is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004), as 
there is no diagnostic code that sets forth criteria for 
assigning disability evaluations for his specific injury.  
When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20 (2004).  The veteran's 
disability was originally evaluated using the criteria set 
forth in Diagnostic Code 5295 and he complains that the 
current use of Diagnostic Code 5203 is inappropriate.  He 
specifically asserts that Diagnostic Code 5295 should be used 
because his complaints are of back pain and not an impairment 
of the clavicle or scapula.

Diagnostic Code 5203 sets forth the criteria for evaluating 
impairments of the clavicle or scapula.  Under this 
Diagnostic Code, a 20 percent evaluation is assigned when 
there is evidence of dislocation of the clavicle or scapula 
on either side; a 20 percent evaluation is also assigned when 
there is evidence of nonunion with loose movement.  A 10 
percent evaluation is assigned when there is evidence of 
nonunion of the clavicle or scapula without loose movement on 
either side or when there is evidence of malunion.  
Diagnostic Code 5203 also allows for evaluation based on 
impairment of function in the contiguous joint.

As the Board does not find that cervical, thoracic, or lumbar 
strain, or any disability of the spine, has been adjudicated 
by the RO as related to service or service-connected 
disability, the Board finds that consideration of diagnostic 
criteria relating to the spine, whether old or new, is not 
warranted.  Based on the veteran's statements, it is apparent 
that one of the veteran's main assertions is that he has 
upper back disability that warrants a higher rating, but 
since no current disability of the back has been established 
as related to service or service-connected disability, the 
Board finds that the criteria relating to disabilities of the 
spine are not applicable to the claim on appeal.  The Board 
would further note that while the RO did not specifically 
address the issue posed by the Board in its previous remand 
of March 2001 with respect to whether the veteran was 
entitled to separate ratings for a shoulder and back 
disability, the ability of the RO to determine whether the 
veteran was entitled to service connection for a back 
disability was contingent upon the veteran's willingness to 
participate in a VA examination.  Thus, since the veteran's 
refusal to participate in the development process is what 
precluded the RO from specifically addressing the question 
posed by the Board in March 2001, the Board finds that remand 
for consideration of this issue is not required.  

38 C.F.R. § 4.73, Diagnostic Code 5302 (2004), sets forth 
criteria for evaluating injuries to Muscle Group II, which 
includes the rhomboid muscle of the upper back.  The function 
of this muscle group is described in Diagnostic Code 5302 as 
depression of the arm from vertical overhead to hanging at 
side (1, 2); downward rotation of the scapula (3, 4); 1 and 2 
act with Group III in forward and backward swing of the arm 
with (1) being the pectoralis major II (costosternal), (2) 
being the latissimus dorsi and teres major, (3) being the 
pectoralis minor, and (4) being the rhomboid.  Under this 
Diagnostic Code, a 40 percent disability evaluation is 
assigned when there is evidence of severe impairment in the 
muscle group of the dominant arm; a 30 percent evaluation is 
assigned for moderately severe impairment of the dominant 
arm; a 20 percent evaluation is assigned when there is 
evidence of moderate impairment in either arm; and, a 
noncompensable evaluation is assigned for slight impairment 
of Muscle Group II in either arm.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004), set forth criteria for evaluating limitation of 
motion in the arm.  A 40 percent evaluation is assigned under 
this Diagnostic Code when there is evidence of limitation in 
the dominant arm to 25 degrees from the side; a 30 percent 
evaluation is assigned when there is evidence of limitation 
in the minor arm to 25 degrees from the side; a 30 percent 
evaluation is assigned when there is limitation in the 
dominant arm midway between the side and shoulder level; a 20 
percent evaluation is assigned when there is limitation in 
the minor arm midway between the side and shoulder level; 
and, a 20 percent evaluation is assigned when there is 
limitation at shoulder level in either arm.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, the veteran's reports of 
pain in the upper back area have been considered in 
conjunction with the Board's review of all diagnostic codes 
in an effort to determine the most advantageous assignment of 
a disability evaluation for the veteran's left posterior 
scapular injury with chronic intermittent myofascial pain 
syndrome.

Given the evidence and procedural history of the claim as set 
forth above, the Board again notes that it finds that the use 
of Diagnostic Code 5295 or any rating criteria applicable to 
disorders of the spine is not appropriate.  As a matter of 
fact, there is no evidence of lumbosacral strain, and while 
there are findings of limitation of motion in the upper back, 
there is nothing in the record that indicates that the 
veteran has a low back disability.  The veteran's complaints 
of pain are limited to the upper back, rhomboidal region, and 
thoracic spine.  The Board notes that the veteran's private 
treating physician appears to have made his report with the 
criteria of Diagnostic Code 5295 in mind, however, there is 
no mention of a lumbar and/or lumbosacral disability.  The 
clinical findings are limited to the rhomboidal region and 
scapular area.

Using the criteria of Diagnostic Code 5203, the Board finds 
that assignment of a 10 percent evaluation would be generous 
as there are no clinical findings of malunion in the scapula 
nor is there evidence of nonunion with or without loose 
movement.  Under Diagnostic Code 5201, a noncompensable 
evaluation would be appropriate because there is no evidence 
that the veteran's movement is limited in the left arm.  And, 
using the rating criteria of Diagnostic Code 5302, the Board 
finds that a noncompensable evaluation would be appropriate 
for slight impairment of Muscle Group II.  A finding of 
moderate impairment of Muscle Group II cannot be made as the 
medical evidence of record reflects only intermittent 
complaints of upper back pain with mild paraspinal spasms and 
tenderness in the rhomboidal region.  Because the veteran 
would not submit to VA examination in order for the questions 
posed by the Board in its March 2001 remand regarding 
functional limitation during flare-ups to be answered, and 
the veteran has not submitted similar evidence from his 
treating physician, the record is void of clinical findings 
showing anything more than a slight impairment of the 
rhomboid muscle region.

Based on a review of the evidence in conjunction with the 
schedule of ratings in an effort to find the most 
advantageous disability evaluation for the veteran's left 
posterior scapular injury with chronic intermittent 
myofascial pain syndrome, the Board finds that Diagnostic 
Code 5302 sets forth the most closely related criteria to the 
veteran's disability as the functions affected by his upper 
back pain, anatomical localization of his complaints, and 
symptomatology discussed in the medical evidence are 
consistent with a muscle disability.  As such, the Board 
finds that a 10 percent evaluation based on slight impairment 
of the rhomboid muscle region due to pain and limitation in 
the scapular area is the highest available rating.  A 20 
percent evaluation is not appropriate as there is no evidence 
of a moderate impairment of Muscle Group II nor is there 
evidence of nonunion of the scapula to meet the criteria for 
a 20 percent evaluation under Diagnostic Code 5203.  The 
veteran's complaints of pain in the upper back, mild 
paraspinal spasm and tenderness in the rhomboidal region, and 
limitation of lateral and forward bending require the 
assignment of a 10 percent evaluation even though Diagnostic 
Code 5302 calls for the assignment of a noncompensable 
evaluation for slight impairment of the muscle group that 
includes the rhomboid.  In addition, the Board notes that 
veteran's pain alone would not justify a higher rating in the 
face of little or no loss of motion of the shoulder and when 
the veteran's pain has already been taken into account to 
justify the current rating of 10 percent.  38 C.F.R. § 4.14 
(2004).  Consequently, the veteran's request for a higher 
initial evaluation for his left posterior scapular injury 
with chronic intermittent myofascial pain syndrome is denied, 
as is the assignment of a higher evaluation during any 
subsequent period.

The Board further notes that a computer generated document 
dated in May 2005 reflects that the veteran was scheduled for 
relevant VA examinations in April 2005 and failed to report, 
and there is nothing from the veteran indicating good cause 
for his failure to report for these examinations.  

Accordingly, the Board finds that since the veteran's current 
claim is a claim for increased rating, and he has been 
notified that failure to report for examinations with respect 
to such claims can result in the denial of his claim on the 
basis, the Board finds that the veteran's claim is 
alternatively subject to denial solely based on the 
application of 38 C.F.R. § 3.655 (2004).

The Board has also considered entitlement to a higher rating 
pursuant to 38 C.F.R. § 3.321 (2004), but finds that the 
veteran's left posterior scapular injury with chronic 
intermittent myofascial pain syndrome has not been manifested 
by symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.

Finally, the Board has noted the Court's request that the 
Board address certain contentions posed by the veteran in his 
appeal of the Board's decision of April 2002, and the Board 
would like to take this opportunity to do so.  In his appeal 
of the Board's previous decision, the veteran contended that 
the Board previously erred in stating that appellant's 
private physician reports did not address the specific 
questions posed by the Board in its March 2001 remand; that 
the Board committed clear and unmistakable error (CUE) when 
it assigned fault to the veteran for not appearing for an 
examination on June 14, 2001, because the examination had 
been cancelled on June 13, 2001; that the Board evaluated his 
claim under the wrong diagnostic code; that a 1997 VA 
examination report supported an increased evaluation; and 
that the Board committed CUE when it stated that there was no 
mention of the appellant's lumbar disability in the private 
physician reports.

Turning to the first contention that the private physician 
reports addressed the specific questions posed by the Board 
in its March 2001 remand, clearly this is not the case.  The 
remand requested that the examination include the 
identification of all disability, range of motion studies, 
and whether pain or functional use produced additional 
limitation due to weakened movement, excess fatigability, or 
incoordination, and the private physician records either 
address these issues insufficiently or not at all.

With respect to the claim that the Board committed CUE by 
faulting the veteran for not appearing at the VA examination 
scheduled in June 2001, or by stating that there was no 
mention of lumbar disability in the private physician 
reports, the Board would first mention that a claim of CUE is 
a claim that permits a claimant to attack a decision of the 
RO or Board that has become final.  As the Board's previous 
decision was vacated by the Court, it is therefore not a 
final decision (or any decision for that matter), and the 
veteran would not be permitted to bring a claim of CUE as to 
any alleged error therein.  However, assuming the veteran was 
permitted to make such assertions, the Board notes that 
subsequent to the circumstances surrounding the June 2001 VA 
examination, new examinations were scheduled and apparently 
ignored by the veteran in April 2005, and thus any inequity 
or unfairness in the Board's previous discussions about the 
June 2001 examination have been essentially overshadowed by 
the veteran's more recent failure to report for more recently 
scheduled examinations without explanation.  Finally, the 
Board would like to once again emphasize that there is no 
mention of a lumbar disorder or any other back disability in 
the private reports, and that while there are clearly 
complaints of lumbar pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

With respect to the assertion that the Board evaluated the 
veteran's claim under the wrong diagnostic code, the Board 
would again note that there is no current disability of the 
spine that has been adjudicated as related to the veteran's 
service or service-connected disability, and as a result, the 
Board finds that it may not currently consider any code 
relating to disabilities of the spine in evaluating the 
rating for the veteran's service-connected left posterior 
scapular injury with chronic intermittent myofascial pain 
syndrome.

As for the contention that the 1997 VA examination report 
supported entitlement to an increased evaluation, the Board 
would simply reiterate that the findings noted in the report 
(which were not based on a contemporaneous examination of the 
veteran) reflect primarily muscle-related symptoms which, as 
noted in the above analysis, do not warrant a rating in 
excess of 10 percent.  


ORDER

Entitlement to a rating in excess of 10 percent for left 
posterior scapular injury with chronic intermittent 
myofascial pain syndrome (claimed as back pain) is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


